UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1747


DUANE MINNICK,

                 Plaintiff – Appellant,

           v.

COUNTY   OF   CURRITUCK;   KNOTT’S  ISLAND   VOLUNTEER   FIRE
DEPARTMENT; CRAWFORD TOWNSHIP VOLUNTEER FIRE DEPARTMENT,
INC.; DAVID F. SCANLON, II, named in his individual and
representative capacities; MICHAEL CARTER, named in his
individual and representative capacities; TERRY KING, named
in his individual and representative capacities; JERIT VAN
AUKER,   named   in   his   individual   and   representative
capacities; CHRIS DAILEY, named in his individual and
representative capacities,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:10-cv-00017-BO)


Argued:   March 21, 2013                      Decided:   May 29, 2013


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:     Megan  Kathleen   Mechak,   WOODLEY  &  MCGILLIVARY,
Washington, D.C., for Appellant.     Paul H. Derrick, CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Jacqueline Terry
Hughes, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Raleigh, North
Carolina; Jeffrey Allen Doyle, HEDRICK, GARDNER, KINCHELOE &
GAROFALO, LLP, Raleigh, North Carolina, for Appellees.       ON
BRIEF: Thomas A. Woodley, WOODLEY & MCGILLIVARY, Washington,
D.C., for Appellant.     Katie W. Hartzog, CRANFILL, SUMNER &
HARTZOG, LLP, Raleigh, North Carolina, for Appellees Crawford
Township Volunteer Fire Department, Inc., and Chris Dailey;
Theresa Sprain, Kristen Riggs, WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC,   Raleigh,  North   Carolina,  for   Appellees County  of
Currituck, David F. Scanlon, II, and Michael Carter.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Duane Minnick appeals from the district court’s award of

summary     judgment      to   the   defendants    in   this   42   U.S.C.    § 1983

proceeding in the Eastern District of North Carolina.                     Minnick,

a former firefighter and emergency medical technician (“EMT”) in

Currituck County, initiated this action against the County, the

Knott’s Island Volunteer Fire Department, the Crawford Township

Volunteer Fire Department, plus five officials connected to one

or   more   of    those    entities:      Daniel    Scanlon,    Michael      Carter,

Terry King, Jerit Van Auker, and Chris Dailey, sued in their

individual       and   representative     capacities. 1        Minnick    alleged,

inter alia, that his constitutional rights to free speech and

free association were contravened by employment actions taken

against him, including burdensome transfers and termination of

his employment.

      In entering its judgment on behalf of the defendants, the

district court explained that they did not have policymaking

authority in the County and could not be held responsible for

Minnick’s transfers or termination.               Minnick v. Currituck Cnty.,




      1
       Daniel Scanlon is incorrectly named “David F. Scanlon” in
the docket of the district court.



                                          3
No. 2:10-cv-00017 (E.D.N.C. May 14, 2012) (the “Opinion”). 2            We

affirm because, on a more fundamental level, Minnick has failed

to create a genuine issue of material fact permitting a jury to

conclude that the defendants violated his First Amendment rights

in any respect.



                                    I.

                                    A.

     Minnick filed this lawsuit on May 7, 2010.           His two-count

Second Amended Complaint — the operative complaint — alleges,

inter alia, that the defendants “engaged in adverse actions,

omissions    and   decisions,     including    threatening,    coercing,

intimidating, and harassing” Minnick, by subjecting him to a

hostile work environment, reprimanding and transferring him from

one fire station to another, and terminating his employment as a

professional    firefighter     because   of   his   involvement   in   an

organized labor union (the “free association claim”), and his

insistence on speaking out regarding matters of public concern

(the “free speech claim”).       Complaint ¶¶ 69, 78. 3    The Complaint

specifies that the defendants thereby abridged Minnick’s First

     2
       The Opinion is found at J.A. 2887-94. (Citations herein
to “J.A. ____” refer to the contents of the Joint Appendix filed
by the parties in this appeal.)
     3
         The Complaint is found at J.A. 127-52.



                                    4
Amendment rights; that the bases propounded by the defendants

for their actions were pretextual; and that they caused Minnick

“to suffer humiliation and harm to his reputation, emotional and

mental injuries, pain and suffering, financial and other adverse

consequences.”            Id.    ¶¶ 78-80.           Minnick      requests      a        court

declaration that the defendants’ actions toward him violated his

First     Amendment     rights,     and      he   seeks      injunctive     relief        and

damages.

                                             B.

        Currituck      County,    adjoining         the     Atlantic    Ocean       in    the

northeast      corner    of     North   Carolina,         encompasses     an    extensive

coastal       area   incorporating        the     mainland     and     several          island

communities.         Because of its size and geographic limitations,

the   County     avails    itself       of   both    professional        and    volunteer

firefighters for fire and emergency first responder protection.

Knott’s Island and Crawford Township are two of six non-profit

entities organized to provide fire protection and EMT services

to    the    County.       The    six    fire     departments,         commonly         called

stations, invite         applications        from    volunteer       firefighters         and

all volunteers accepted become members of a station.

        Each station is governed by a Board of Directors comprised

of    a     President    (who    serves      as     Board     Chair),    plus       a    Vice

President,      Secretary,       Treasurer,       and     three   at-large       members.

The Board appoints the station’s Fire Chief.                      The Fire Chief is

                                             5
in charge of the station, establishes its rules, and has the

power to discipline and suspend its members, as described in the

station’s articles of incorporation.                       See J.A. 385-92.

       As    a    matter      of    practice,         the     County    enters      into    a

contractual        relationship          with       each     station.        Pursuant      to

contract, a station provides personnel and equipment for fire

protection and EMT services in exchange for payments from the

County.      The contract requires the stations to also use and

house certain paid employees of the Currituck County Fire and

Emergency        Medical      Services    Department          (the   “County      Emergency

Department”).          As a result, each of the six stations is staffed

with a mix of volunteer firefighters and paid employees serving

as firefighters and EMTs.                     The volunteers and paid employees

interact and work together while on duty and in responding to

emergency calls.           The professionals at the various stations are

under the direction of Scanlon (the County Manager) and Carter

(the   Chief      of    the     County    Emergency          Department)     as    well    as

various supervisors and captains at each station.                                 See, e.g,

Crawford Township Contract, J.A. 395-401.

       The   Fire      Chiefs      of   the    various       stations   do   not    possess

supervisory control over professional employees of the County

Emergency Department.              Thus, the Fire Chiefs are not permitted

to transfer, discipline, or terminate a professional employee.

The contracts between the stations and the County provide that,

                                                6
as a courtesy, the County Emergency Department will consult with

the appropriate Chief prior to any permanent move, transfer, or

reassignment of the County’s professional personnel.

                                         C.

        The facts relevant to this appeal are drawn from a full

record     made     after    discovery       proceedings    conducted     in    the

district court.       We recite the facts in the light most favorable

to Minnick, as the nonmoving party.               See Laing v. Fed. Express

Corp., 703 F.3d 713, 714 (4th Cir. 2013).

                                         1.

        Minnick was employed as a paid firefighter and EMT by the

County Emergency Department for more than two years, from April

9, 2007, until August 11, 2009.               He was first assigned to Lower

Currituck Station, also known as Waterlily Station.                      Minnick’s

initial    six-month      performance    review,    dated     October    2,    2007,

reveals positive evaluations — either “Highly Commendable” (the

second highest of five evaluation levels), or “Proficient and

Fully     Competent”        (the    middle     evaluation).         There       were

observations made on his initial review, however, of “some small

issues with [volunteer] Fire Department members,” written in the

comment     space    on     the    evaluation     form     under   the    category

“Cooperation and Teamwork.”          J.A. 803.




                                         7
                                        2.

                                        a.

     In    October   2007,    Minnick    was    transferred   from    Waterlily

Station to Crawford Township.               Minnick requested the transfer

because “[t]he Crawford station was much . . . busier, ran more

calls [than Waterlily Station], and [he] wanted to get out and

run more calls.”         J.A. 1096.          About this same time, in late

2007, Minnick initiated an effort to organize a chapter of the

International      Association   of     Fire    Fighters   (“IAFF”)    for   the

County’s    EMTs   and   firefighters.         County   Emergency    Department

Chief Carter, a former IAFF member himself, initially expressed

some hesitancy about a labor union, believing it would cause

tension between the paid County employees and the volunteers at

the various stations, but he subsequently assisted Minnick with

the union activities.        See id. at 2152, 2154.

     An issue involving Minnick’s conduct at Crawford Township

was documented in a personnel incident report on January 22,

2008.      See J.A. 371.       Captains Cheryl King and Bruce Miller

reported that, on January 18, 2008, Minnick telephoned King at

about 8:30 p.m. to tell her that he was not feeling well and

wished to depart the station.            While King was seeking a relief

worker to cover the shift, Minnick phoned again to inform King

that he was already on his way home.              According to the incident

report, Minnick violated established County Emergency Department

                                        8
policy    prohibiting       employees          from        departing       their       positions

unless properly relieved, or instructed to leave by a captain.

The    report     related    that       there        had     been    other       questionable

incidents regarding Minnick abusing his sick leave.                              See id.

       That    same     evening,    shortly          before       leaving        the    station,

Minnick sent an email to his former Chief at Waterlily Station,

accusing him of neglecting his duties.                            See J.A. 369.               As a

result, Minnick was the subject of another Crawford Township

personnel       incident     report       on        February        7,     2008.         Minnick

thereafter agreed that it was wrong for him to send the email

while on duty, and he apologized to the Waterlily Chief and

other affected persons.                 See id. at 1037-38.                   This incident

report    specifies       that     it    constituted          a     written        warning      to

Minnick.      See id. at 370.

       One week before the second incident report, on January 31,

2008, Minnick had successfully organized a local affiliate of

the IAFF, named the Currituck County Professional Fire Fighters

and EMS Local 4633 (“Local 4633”).                         Local 4633 included County

Emergency       Department       paid     firefighters              and     EMTs,       and    its

membership      elected     Minnick       as        President.            During       Minnick’s

employment with the County Emergency Department and his tenure

as    President    of    Local     4633,       he    spoke     out        concerning      safety

issues   and     unsafe    practices       that       he    observed        at    the    various

stations.       While at Crawford Township, Minnick alerted Captain

                                               9
Miller and the station Chief, Chris Dailey, to several safety

issues.     Specifically, Minnick expressed concerns about an out-

of-date    airpack    on    one   of     the     fire    trucks,     malfunctioning

seatbelts on another truck, and balding tires on an ambulance.

Chief Dailey once told Minnick to “quit pestering him” about

fire    department    problems,      and       Minnick    asserts     that   he   was

informed by someone else that such issues were “not a union

concern.”      J.A. 1108-09, 2185.

                                          b.

       After    his   transfer      to    Crawford       Township,    Minnick     had

personality conflicts with several of the volunteer firefighters

there, with the volunteers reporting that Minnick talked down to

them and called them derogatory names.                     These conflicts were

reflected in Minnick’s one-year performance review of April 19,

2008, where he was afforded less positive remarks than those in

his initial evaluation.           Minnick received evaluations of “Needs

Development”     in   the   areas    of    “Cooperation      and     Teamwork”    and

“Communication and Interpersonal Skills,” and the report related

that Minnick had issues with volunteer firefighters, “[u]sually

due to confrontations with members or officers.”                    J.A. 811.     The




                                          10
evaluation also specified personality conflicts between Minnick

and volunteer members and officers. 4

                                    c.

      On June 1, 2008, at the scene of a motor vehicle accident,

Minnick and a co-worker, volunteer firefighter Christopher Pope,

had a disagreement over Minnick’s authority to move the involved

vehicles.     Their     confrontation     featured    profane      language   and

various threats of bodily harm.            Captain Miller witnessed the

altercation and submitted an incident report to County Emergency

Department    Chief     Carter,    emphasizing        that    Pope     was    the

instigator    and   aggressor.      Carter      brought      the   incident    to

Scanlon’s attention, as well as that of the County Attorney, in

order to assess the need for further action.              Although no action

was   taken   against    Pope   because    he   was   a   volunteer,     Carter

requested that Chief Dailey address the incident with Pope and

hold him accountable for his actions.             Pope received a verbal

warning, and Minnick was not disciplined.

                                    3.

      After the incident with Pope, Minnick and his partner, Josh

Nowicki, requested transfers from Crawford Township to Moyock


      4
       At one point, his supervisors agreed to allow Minnick to
transfer from Crawford Township, but he declined such a
transfer, advising that he preferred to stay and try to work out
his differences with the other Crawford Township personnel.



                                    11
Station.         They    did    not    receive      their   first    transfer      choice,

however,    but       were     transferred         to   Corolla    Station.        Minnick

believed the denial of his first-choice transfer was because

Carter     did     not    want        to   have     union      officials     at    Moyock.

According        to     Minnick,       this       was    the      first    instance     of

discrimination against him for his union activities.                              See J.A.

1198, 2186.           Minnick worked at Corolla for about six months,

from June to December 2008.                 The two-hour commute from his home

to Corolla was unduly burdensome, however, and Minnick secured a

transfer from Corolla to Knott’s Island.

                                              4.

                                              a.

     Not long after his Knott’s Island transfer, Minnick began

having problems with the volunteers there.                           In one instance,

Minnick was yelled at by Terry King, the President at Knott’s

Island, for moving furniture.                 Minnick had moved a desk in the

common area at the station because the internet cable would not

otherwise reach.             King told Minnick “You think you can touch

anything because you’re the union president.”                             J.A. 433.     On

another occasion, Minnick asked King for a key to the storage

building, and King responded that he did not want to talk to

Minnick.    See id. at 434.

     There were several complaints from volunteer firefighters

at Knott’s Island that Minnick was parking his personal vehicle

                                              12
in a prohibited area.            Barbara Hill, a member of the Knott’s

Island     Board,    confirmed      that    certain       volunteer    firefighters

would not come to the station when Minnick was working due to

personality conflicts with him.                 Although Minnick was informed

of the complaints against him, he was not disciplined for most

of   them.      Minnick’s      behavior     at    Knott’s     Island    nonetheless

resulted in four significant disciplinary write-ups.

                                           b.

      On     February    20,    2009,      Minnick    was    the    subject     of     a

personnel     incident     report    completed       by   Captain     Miller.        The

report     related      that   Minnick      had   violated     County     Emergency

Department policy when, without first seeking approval from his

supervisors, he arranged for a co-worker to cover his shift.

The incident report reflected that it was a verbal and written

disciplinary action.           See J.A. 379.       The incident resulted in a

thirty-day suspension of certain of Minnick’s privileges.

      A second personnel incident report, dated July 11, 2009,

reflects that Minnick failed to show up for work as scheduled on

June 26, 2009.       See J.A. 380.         Also on July 11, Minnick received

a third personnel incident report documenting that, on June 11,

2009, he had arrived late for his scheduled shift by an hour and

fifteen minutes, out of uniform and not ready to work.                        See id.

at 381-82.      This incident report reflects that it was a “[f]inal

written warning.”        Id. at 381.

                                           13
        On August 10, 2009, Terry King lodged a written complaint

against Minnick.             King’s letter alleged that since Minnick’s

assignment      to    Knott’s        Island,    he    had     ignored      the    rules     and

disrespected         the    station’s    members.           King        also    described    an

incident where Minnick parked his personal vehicle in front of

the station in a no-parking zone.                    Despite being advised to move

his car, Minnick refused.                The vehicle apparently remained in

the no-parking zone for Minnick’s entire twenty-four-hour shift.

During Minnick’s next shift, lasting eighteen hours, he parked

the vehicle in the same area the entire time.                                  King’s letter

contended      that        “[t]his     behavior       is    typical        of    [Minnick’s]

rebellious attitude and the lack of respect he has displayed

toward the fire department.”               J.A. 410.          King also asserted that

Minnick        had     been         confrontational              with      the     volunteer

firefighters,         and    that     certain       members      would     not    go   to   the

Knott’s Island station when Minnick was working there.

        As a result of King’s complaint letter, Minnick’s final

personnel incident report at Knott’s Island, dated August 11,

2009, specified that Minnick was ignoring the station’s rules

and “presenting an attitude that is not conducive for harmony in

the station.”              J.A. 383.      This incident report recited that

Minnick had served at every station in the County save one, and

that,     in    most        instances,     the        volunteer          firefighters       had

requested      that    he    be     transferred.           The    report,       completed    by

                                               14
County     Emergency      Department   Chief     Carter,     recommended    that

Minnick be terminated from employment with the County Emergency

Department.        As reflected in the report, Scanlon had approved

the termination recommendation.

                                       5.

        Minnick     thereafter   filed      a    grievance    contesting    his

discharge.        A hearing was conducted on September 24, 2009, and,

on October 15, 2009, Scanlon reaffirmed Minnick’s termination of

employment “[b]ased on my review of [Minnick’s] personnel record

and the information elicited during my investigation.”                     J.A.

415.     In his grievance ruling, Scanlon recited the details of

Minnick’s entire disciplinary record, explaining that, by his

own    admissions,     Minnick   had   “acknowledge[d]       and   recognize[d]

these     prior      disciplinary      actions     and     accept[ed]      ‘full

responsibility for those lapses.’”               Id.     Scanlon related that

Terry King’s complaint letter was “the final complaint preceding

termination.”       Id.   As Scanlon explained,

        the basis of the progressive personnel actions taken
        as noted in the Personnel Incident Reports is your
        failure to follow policy and to report to your duty
        station; not, as you assert, our association with the
        IAFF Union.    Therefore, the portion of Terry King’s
        letter that is germane to this hearing is the claim of
        your “blatant disregard of orders given.”

Id.




                                       15
                                        D.

      On   May   14,    2012,   the    district      court    filed     its   Opinion

awarding summary judgment to the defendants.                       The court ruled

that, because Knott’s Island and Crawford Township did not have

supervisory control over Minnick, who was a County employee, and

because neither station had policymaking authority with respect

to   Minnick’s    union    activities       or    speech,     Knott’s    Island     and

Crawford Township could not be liable for Minnick’s transfers or

termination.      See Opinion 5-6.

      With    respect    to   the   County       defendants    —    County    Manager

Scanlon, County Emergency Department Chief Carter, and Currituck

County — the district court concluded that, under North Carolina

law, none of them could make personnel policies.                    That authority

resides      instead,    according     to    the     court,     solely     with    the

County’s Board of Commissioners.              See Opinion 6-7.           Inasmuch as

Minnick had never maintained that the Board of Commissioners was

aware of any alleged constitutional violations, and because the

Board   had    neither    participated       in     nor   condoned      any   of   the

challenged actions, the court ruled that Minnick had “failed to

demonstrate      the    necessary     involvement      by    the   relevant       final

policymaking authority and his claims must be dismissed.”                           Id.




                                        16
at 8. 5      Finally, the court granted summary judgment to each of

the    individual      defendants     —    King,   Van     Auker,    and   Dailey   —

without further explaining its rulings.                  See id. at 8.       Minnick

has    timely    noticed    this     appeal,    and   we    possess    jurisdiction

under 28 U.S.C. § 1291.



                                          II.

       We review de novo an award of summary judgment, “applying

the same legal standards as the district court.”                       Pueschel v.

Peters, 577 F.3d 558, 563 (4th Cir. 2009).                    We also review de

novo       the   district      court’s      “determination      of     whether      an

individual       exercises      final       policymaking       authority      in    a

particular area.”           Austin v. Paramount Parks, Inc., 195 F.3d

715, 729 (4th Cir. 1999).              Summary judgment is appropriate if

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law,” based on the

“materials in the record.”                Fed. R. Civ. P. 56(a), (c)(1)(A).

We are entitled to sustain a district court’s judgment on “any

ground      apparent    from   the    record.”        CFA    Inst.    v.   Inst.    of


       5
       Because there is no genuine dispute of material fact
regarding whether the defendants contravened Minnick’s First
Amendment rights, we need not reach or address the district
court’s ruling that Minnick’s claims against the County and its
officials are legally flawed. We make no determinations in that
respect.



                                           17
Chartered Fin. Analysts of India, 551 F.3d 285, 292 (4th Cir.

2009).



                                         III.

      Section     1983   of   Title    42      provides   judicial      redress      for

constitutional violations carried out under color of law.                            The

statute provides, in pertinent part, that

      [e]very person who, under color of any statute,
      ordinance, regulation, custom, or usage, of any State
      . . . , subjects . . . any citizen . . . to the
      deprivation of any rights . . . secured by the
      Constitution and laws, shall be liable to the party
      injured in an action at law.

42 U.S.C. § 1983.

      In Goldstein v. Chestnut Ridge Volunteer Fire Co., relied

on   by   the    parties,     the   plaintiff      brought     a    § 1983    action,

alleging violations of his First Amendment rights.                      See 218 F.3d

337 (4th Cir. 2000).           In resolving that case, we first had to

determine whether the defendant, a volunteer fire department,

was acting under color of state law, and if so, whether the

plaintiff could establish a violation of the First Amendment.

In   Minnick’s      case,     however,      an    assessment       of   whether      the

volunteer       firefighter    defendants        were   acting     under     color    of

state law would be overindulgent.                Put simply, viewing the facts

in the proper light, none of the defendants have violated any of

Minnick’s   constitutional          rights.       By    way   of   explanation,       we


                                          18
first discuss Minnick’s free speech claim, and then his free

association claim.

                                             A.

         The    First       Amendment    provides,     in    pertinent       part,   that

“Congress shall make no law . . . abridging the freedom of

speech.”        U.S. Const. amend. I.             Although a public employee does

not have a constitutional right to his job, a public employer

“cannot condition public employment on a basis that infringes

the employee’s constitutionally protected interest in freedom of

expression.”           Connick v. Myers, 461 U.S. 138, 142 (1983).                      To

determine        whether       an     employment      action    violated      a   public

employee’s free speech rights, we consider:                           (1) whether the

public employee was speaking as a citizen, not as an employee,

on   a       matter    of    public     concern;    (2)     whether    the    employee’s

interest in the expression at issue outweighed the employer’s

interest in providing effective and efficient services to the

public;        and    (3)    whether    there   was   a   sufficient     causal      nexus

between the protected speech and an alleged adverse employment

action.         See McVey v. Stacy, 157 F.3d 271, 277-78 (4th Cir.

1998). 6


         6
       The term “adverse employment action” is typically used in
Title VII cases, in the context of establishing a prima facie
case of discrimination.    See Gerner v. Cnty. of Chesterfield,
674 F.3d 264, 266 (4th Cir. 2012) (explaining that, to establish
prima facie case, “plaintiff must show:     (1) membership in a
(Continued)
                                             19
     Assuming that Minnick’s conduct and speech regarding the

safety of firefighting equipment fulfills the first two prongs

of the McVey test, he is yet unable to satisfy McVey’s third

prong, that is, causation, which requires proof of a sufficient

nexus between protected speech and an adverse employment action

by Minnick’s employer.   See Huang v. Bd. of Governors, 902 F.2d

1134, 1141 (4th Cir. 1990) (dismissing First Amendment § 1983

claim for failure to show “but for” connection).   Here, viewing

the facts in the light most favorable to Minnick, there is no

genuine issue as to whether he suffered an adverse employment

action as a result of his speech.

     Notably, the complaints about Minnick’s behavior during his

employment with the County predate the first instance of his

speaking out about safety concerns.     Although Minnick argues

that complaints about his behavior only began after he became

President of Local 4633 in January 2008, his October 2, 2007

evaluation at Waterlily Station reflects that he already had

“some small issues with [volunteer] Fire Department members.”



protected class; (2) satisfactory job performance; (3) adverse
employment action . . . ; and (4) that similarly-situated
employees outside the protected class received more favorable
treatment.”    (emphasis  added)   (internal   quotation   marks
omitted)).   We use the term in this case, however, to describe
those actions of the defendants asserted by Minnick to have
violated his First Amendment rights, including his transfers and
termination.



                               20
J.A. 803.           According to Minnick’s own testimony, his protected

speech was not uttered until later, while he was assigned to

Crawford         Township    between       late    October      2007    and   June       2008.

During       that    period,       Minnick    addressed      with      both   his    county

supervisors and Chief Dailey at least three issues — an out-of-

date       air   pack,    malfunctioning          seatbelts,     and     balding     tires. 7

While at Crawford Township and Knott’s Island, Minnick received

several      personnel      incident       reports,      documenting      violations       of

established policies.                Although Minnick suggests that he was

punished         more    harshly    than     necessary     as    a     result,    his     only


       7
       On appeal, Minnick maintains that he “rais[ed] important
safety issues” while at Waterlily Station, but the evidence does
not support this assertion.     Br. of Appellant 8.    Minnick’s
deposition concerning his time at Waterlily Station reveals only
that he expressed dismay that he was not certified to drive the
fire truck.    Minnick also complained about a speeding fire
truck, but he was unsure whether he was working at Waterlily
Station or Crawford Township at the time. Minnick admitted that
he had no other issues during his tenure at Waterlily Station.
See J.A. 1096-97.

     In his appellate brief, Minnick seeks to tie his October
2007 transfer from Waterlily Station to Crawford Township to
punishment for speech about unsafe practices at Waterlily
Station.   Minnick’s deposition testimony, however, reveals that
he actually requested the transfer:

       Q: What was the reason                      you   transferred       over     to
       Crawford [station]?

       A: The Waterlily station wasn’t very busy.         The
       Crawford station was much more busier, ran more calls,
       and I wanted to get out and run more calls.

J.A. 1096.



                                              21
specific       assertions   of    retaliatory          or    discriminatory         adverse

employment actions are (1) his transfer from Crawford Township

to Corolla in June 2008, and (2) the August 2009 termination of

his employment with the County.

       The first of those actions, Minnick’s transfer to Corolla,

followed his altercation with volunteer Pope.                        Minnick maintains

that this transfer was punitive, but he points to no evidence

supporting       that   proposition.           Rather,       the    evidence       is    that,

after    the     Pope   altercation,      Minnick          requested    a    transfer      to

Moyock    Station,      which    was    denied        by    Chief    Carter.        He    was

instead transferred to Corolla.                    Minnick maintained that Corolla

was not his first choice for a transfer, and that he felt that

he was being punished and discriminated against by Carter.                                See

J.A.     1199.      Minnick      also     asserted,         however,        that    he     was

“excited” about the Corolla transfer and felt that “the move to

Corolla was for the best.”              Id.        In sum, the Corolla transfer is

Minnick’s first suggestion of a retaliatory or discriminatory

employment action, and its purportedly adverse nature is refuted

by Minnick’s own testimony.

       Minnick’s termination by the County, assuredly an adverse

employment action, occurred after he had been transferred to

Knott’s Island — again at his own request.                             The termination

followed four discrete incident reports and disciplinary actions

against Minnick at Knott’s Island for violations of station and

                                              22
County policy.        Notably, the final decision to terminate Minnick

was recommended by Chief Carter and accepted by Manager Scanlon,

who explained that it was brought about by Minnick’s repeated

infractions and numerous complaints about his attitude toward

volunteer firefighters.

     In sum, the two adverse employment actions Minnick seeks to

connect    with     his    free      speech      claim   are     not    linked     by    any

evidence     to    his     expressions        on   safety       concerns     beyond      the

unremarkable coincidence that Minnick happened to speak at the

same time he was violating settled policy.                        As we explained in

Goldstein,    to     satisfy      the     third    McVey       prong,    “the   protected

speech [must be] a substantial factor in the decision to take

the allegedly retaliatory action.”                   218 F.3d at 352 (internal

quotation    marks       omitted).         Minnick       has    not     pointed    to   any

evidence that his circumscribed discussions of safety concerns

could have been a substantial factor in either his transfer to

Corolla     Station       or   his    termination        from     employment       by    the

County.

                                            B.

     Our    disposition        of     Minnick’s     free       association      claim     is

closely related to our rejection of his free speech claim.                              Both

claims arise under the First Amendment, and “[t]he freedom to

associate         guaranteed         by    the      First        Amendment        protects

associational interests related to speech.”                        Thompson v. Ashe,

                                            23
250 F.3d 399, 406 n.1 (6th Cir. 2001).                 We have recognized that

“[t]he right to associate in order to express one’s views is

‘inseparable’ from the right to speak freely.”                  Cromer v. Brown,

88 F.3d 1315, 1331 (4th Cir. 1996) (quoting Thomas v. Collins,

323 U.S. 516, 530 (1945)).

       Importantly, Minnick’s free association claim is predicated

on the very facts underlying his free speech claim, in that

Minnick contends that his speech regarding safety concerns was

made in his capacity as President of Local 4633.                     As with his

free   speech    claim,   however,     Minnick      is   also   unable    to   show

causation   with   respect     to    his    free    association     claim.     The

evidence    demonstrates      that    there      was     tension    between    paid

employees and volunteers.           Even if this tension was the result

of the paid employees’ participation in Local 4633, however, the

suggestion of isolated hostility toward the union has not been

revealed    as    plausibly    being       the     motivation      for   Minnick’s

transfer denial or termination.

       In short, Minnick has failed to show that either of the

asserted adverse employment actions emanated from any anti-union

sentiments on the part of the defendants.                 Moreover, Minnick was




                                       24
not    aware      of   any     county      policies        —    and    there    were       none    —

against union activities or union support.                            See, e.g., J.A. 345. 8

       Our     analysis        of    the    evidence       leads       to    the    inescapable

conclusion        that       Minnick’s        discipline          and       termination       from

employment were the result of undisputed and repeated policy

violations, several of which would have warranted termination,

and none are shown to be related to union animus.                                      The only

suggestion that Minnick’s union activities were the bases for

any employment actions comes from Minnick’s own conjecture.                                       See

Stein      Seal    Co.    v.    NLRB,      605      F.2d   703,       709    (3d     Cir.    1979)

(determining that employee’s discharge was the result of his

provocative        conduct          and    persistent          demands,       not    his     union

activism, and explaining that “[t]he fact that one has been a

union activist does not grant him immunity for that type of

insubordination          which       would    not     be       tolerated      from     others”).

Without        more,     Minnick’s         conjecture          that     adverse      employment

actions were retaliatory or discriminatory is not sufficient to

withstand summary judgment.                   See Adams v. Trs. of the Univ. of

N.C.       -   Wilmington,           640     F.3d     550,       560     (4th       Cir.     2011)

(recognizing that plaintiff’s “own assertions of discrimination


       8
       Scanlon gave several examples                       of other employees of the
County Emergency Department who were                       terminated for failure to
adhere to protocol, so there is no                         evidence of any disparate
treatment of non-union employees. See                      J.A. 1712-13.



                                                 25
[are] insufficient to counter substantial evidence of legitimate

nondiscriminatory   reasons   for    an   adverse   employment   action”

(internal quotation marks omitted)).



                                    IV.

     Put succinctly, Minnick is unable to demonstrate causation

with respect to either of his First Amendment claims, and the

district court did not err.         Accordingly, the judgment of the

district court is affirmed.

                                                                 AFFIRMED




                                    26